Title: From James Madison to Charles Kelsall, October 1817
From: Madison, James
To: Kelsall, Charles


SirMontpellier Virga. Octr. 1817.
I duly recd. the Copy of the “Phantasm of an University” which you were so obliging as to send me; and I owe you many thanks for so learned and interesting a work.
The recommendation of a National University in the U. S. has not yet been successful. But a Central Institution is just now on foot in the State of Virga., which in its development will embrace an extensive circle of Sciences; and in the organization of which many errors will be avoided which you have so judiciously pointed out in the aged Institutions of your own Country. In the Architectural plan contemplated for this temple of Minerva, I have the satisfaction to find, that some of the features bear a miniature likeness to the magnificent Model which you have devised & delineated. Be pleased Sir to accept my esteem & respect
J. M.
